 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossibility,however,that Wynne may sustain a disabling recurrence of his injury,I shall recommend that the Board retain jurisdiction in this case by expresslyreserving the right to modify, as to Wynne, any back-pay and reinstatement pro-visions that may become necessary by reason of change in his physical conditionand to make such supplements thereto as may hereafter become necessary inorder to define or clarify their application to circumstances not now appearing.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,I make the following :CONCLUSIONS OF LAW1. International Woodworkers of America,CIO, is a labor organization admit-ting to membership employees of the Respondent.2.By discriminating in regardto the hireand tenureof RoyE. Fulcher andLee A. Wynne, therebydiscouraging membership in International Woodworkersof America,CIO, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) and(3) of the Act.3.By assaulting and incapacitatingLee A.Wynne, and by threatening itsemployees with loss of employment should they engage in and continue to engagein concertedcollective-bargaining and union activities,Respondent has engagedin unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.By theabove unfair labor practices,Respondent has interfered with,restrained,and coerced its employeesin therights guaranteed in Section 7 ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaningof Section2 (6) and(7) of the Act.6.Respondent did not independently interferewith,restrain,and coerce itsemployees by questioning its employees concerning their membership in andactivities on behalf of the Union.7.Respondent did not increase or make more onerous theworkload of Roy E.Fulcherand LeeA. Wynne and did notdeny Roy E.Fulcherregularemploymentbecause eitherof them joinedor assistedthe Unionor engaged in concertedactivities for purposesof collectivebargaining or othermutualaid andprotection.[Recommendations omitted from publication in this volume.]AMERICAN BAKERIES COMPANY(MERITA BAKERY)andEMPLOYEES OFAMERICAN BAKERIES COMPANY(MERITA BAKERY),PETITIONERandBAKERY AND CONFECTIONERYWORKERSINTERNATIONALUNION OFAMERICA,LOCAL No. 380, AFL.Case No. 5-RD-75.March 10,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.103 NLRB No. 53. AMERICAN BAKERIES COMPANY4352.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act. The Union, a labor organization, is the currentlyrecognized representative of the Employer's employees, who are partof a multiemployer bargaining unit.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the following reasonsThe Petitioner seeks decertification of the Union in a unit composedof the Employer's production and maintenance employees.The Peti-tioner's principal contentio a relates to an alleged defunctness of theUnion at the Employer's plant, in reliance upon which the Petitionerwould surmount two barriers, an existing contract and an existingmultiemployer bargaining unit, either of which would, under normalcircumstances, operate as a. bar to this proceeding.The Employercontends among other things 1 that the Union is not defunct and that,accordingly, the existing contract bars this proceeding, and that thePetitioner's proposed unit is too limited in scope.The Employer and the Rainbo Bread Company, herein calledRainbo, are separate companies engaged in the commercial productionand sale of bread and cakes at Roanoke, Virginia.The Board, as recently as June 25, 1952,2 found that "... for aperiod of approximately two years the Employer and Rainbo haveclearly evinced an intention to bargain jointly with respect to theiremployees and have considered themselves bound by the results of theirjoint negotiations."The Board further stated that ". . . the [Em-ployer and Rainbo] constituted an informal employer associationsimilar to those which we have frequently recognized in the past...."On June 28, 1952, the contracts between the Union and the Employer,and the Union and Rainbo terminated.Negotiations were resumedwith the Union on a joint basis in early July 1952 and culminated inthe execution of separate but identical contracts on July 12, 1952.These contracts, which were made retroactive to June 29, 1952, willterminate on May 1, 1954.The instant petition was filed on July 25,1952.The Union is an amalgamated local, representing the employees ofboth the Employer and Rainbo.The defection within the Union ofthe Employer's employees apparently began sometime in the summer1 The Employercontendsthat the Petitioner is fronting for the United Construction`workers, a noncomplying labor organization.Although there is some evidence to supportthis contention,we findit unnecessary to decide that question in view of our Order,infra,that the instant petitionbe dismissed for the reasonshereinafter set forth'American BakeriesCo., 5-RC-1085 (unpublished).The International Brotherhood ofTeamsters,Local 171, AFL, soughta unit of all inside employees of the Employer.Thepetitionwas dismissedbecause theunit soughtwas too limitedin scope, the appropriateunit being multiemployer in nature and encompassing Rainbo's employees. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 1951.The record clearly establishes that since at least January1952, the Employer's employees have not been members of the Union,have not attended any union meetings, have not taken any part in thenegotiations preceding the execution of the July 12 contract, andwere not present at the contract ratification meeting.All officers ofthe Union, elected in January 1952, are employees of Rainbo.Noticesof regular union meetings were posted at the Employer's plant throughNovember 1951, but there is no proof that notices were posted there-after.As to the ratification meeting, there was conflicting testimonyas to whether a notice of such meeting had been posted at the Em-ployer's premises.No employee of the Employer has authorized acheckoff of dues pursuant to the July 12 contract.Neither a unionsteward nor a grievance committee has been functioning at the Em-ployer's plant and the Union's business agent admitted that he has hadno direct contact with the Employer's employees.The employees, onthree separate occasions ,s advised the Employer that they were nolonger affiliated with the Union and requested the Employer not toenter into any agreement in their behalf with the Union.The em-ployees also notified the Union on July 10, 1952, that they no longerdesired the Union to act as their bargaining representative.Notwithstanding the above facts indicating defunctness on the partof the Union, the latter has negotiated contracts for the employees ofboth the Employer and Rainbo from which all employees receivedbenefits.The Union still considers itself to be the bargaining repre-sentative of the Employer's employees.There is evidence that theUnion's representatives visited the Employer's plant on occasion bothbefore and after the signing of the July 12 contract.Although theUnion apparently was suspended temporarily by its international,it presently is in good standing and its charter has not been lifted.Moreover, the Union appears to be actively functioning at Rainbo'splant.4With all these circumstances in mind, we find that, as it is able toadminister its contracts, the Union is not defunct at the Employer'splant .5In so finding, we rely particularly upon the fact that theUnion has, as recently as July 1952, engaged in negotiations with theEmployer and Rainbo which culminated in contracts covering theaOn February 15, 1952,65 employees signed a petition which was later submitted to theEmployer,advising the Employer of the employees'desires.On July 12, 1952, the Em-ployer received a letter from the employees'committee.On July 14, 1952, the employees'committee called on the Employer's general manager.On each occasion the employeescommunicated their desire to rid themselves of the Union as their bargaining representative.4 Of the 50 employees at Ralnbo,30 are dues-paying members of the Union.A uniongrievance committee and shop steward are both active at Rainbo's plant.5L. 0. Koven cf Brothers,Inc.,77 NLRB 1253;Maurice A. Knight Sons'Co., 84 NLRB816;Harrisburg Railways Company,94 NLRB 1028;Acme Quality Paints,Inc.,95 NLRB1025;Allied Container Corporation,98 NLRB 580;Phoenim ManufacturingCo., 98 NLRB803;Sylvania Electric Products,Inc.,100 NLRB 357;Marshall Field cECo.,101 NLRB512. AMERICANBAKERIESCOMPANY437instant employees.We also rely upon the Union's apparent will-ingness to represent the Employer's employees,e and the Employer'srecognition of the Union as the bargaining representative of its em-ployees.7Furthermore, in view of the foregoing facts, the Union'sactive existence at Rainbo is an indication that it is not a defunctorganization, and that it is capable of functioning at the Employer'splant."In view of our determination that the Union is not defunct at theEmployer's plant, we find that the existing contract which will notexpire until May 1, 1954, is a bar to the present petition.We furtherfind that the petition must also be dismissed upon the ground that theunit sought herein is inappropriate.As already noted, the multi-employer bargaining pattern encompassing the Employer and Rainbocontinued into July 1952, resulting in the negotiation of separate butidentical contracts.Neither the Employer nor Rainbo has evincedan intent to pursue a course of individual action with regard to itslabor relations.Instead, their continued bargaining together mani-fests a desire to be bound by group rather than by individual action.Accordingly, we find that the proposed unit, encompassing solelythe employees of the Employer, is too limited in scope.9For the reasons above stated, we shall dismiss the petition.OrderIT IS IEREBY ORDEREDthat the petitionfiled herein be, andit herebyis,dismissed.MEMBER PETERSON,concurring :I join in the Board's conclusion that the instant petition be dis-missed, but I do so on the ground that the Petitioner is "fronting"for the United ConstructionWorkers, a noncomplying labor or-ganization.The record shows that between July 15 and 19, 1952, before thefiling of the instant petition on July 25, 1952, a strike was conductedby the UCW at the Employer's plant. The Petitioner, a group ofthe Employer's employees, was led by Daniel B. Hodges who, aschairman of the employees' committee, filed the instant petition.Hodges was an active participant in that strike, both on the picketline and as a member of a strike settlement committee.During thisperiod,Hodges signed a UCW authorization card and spoke withUCW representatives in regard to the incumbent Union's status atthe Employer's plant.Moreover,Hodges requested and obtainedePacific-Gamble Robinson Co.,89 NLRB 293; seeBaker Ice Machine Co.,86 NLRB 385.'Maurice A. KnightSons'Co., supra.$ Pacific-Gamble RobinsonCo., supra.Sullivan Mining Company,et al.,101 NLRB 1366.257965-54-vol. 103-29 438DECISIONSOF NATIONALLABOR RELATIONS BOARDblank decertification forms from a UCW representative.Even afterthe filing of the instant petition, the UCW contacted the Employerand claimed the right to negotiate with the Employer on issues in-volving the latter's employees.On July 11, 1952, the UCW's regionaloffice apparently typed a letter for Hodges to the Employer's manager.In denying that he received assistance from the UCW in the executionof the petition, Hodges was an evasive and unreliable witness, histestimony a web of contradictions and confusions.While no one of the above facts standing alone constitutes clearproof that the Petitioner is "fronting" for the UCW, I believe thatin the aggregate they give rise to a strong inference of "fronting."At the very least, the evidence plainly was sufficient to shift to thePetitioner the burden of going forward with additional evidence torebut such inference and to establish the fact that the Petitioner wasacting independently of the UCW.10This failure to proceed in thisrespectmay be taken as indicative of an inability to do so.Ac-cordingly, I find from the record as a whole that the Petitioner isacting as a "front" for the UCW, and agree with my colleagues thatthe petition herein be dismissed 11CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.30R.J. Reynolds TobaccoCo.,83 NLRB 348.n SeeKnife River Coal Mining Co.,91 NLRB 176;Hammond Bag&Paper Co., 94NLRB905;WoodParts, Inc.,101 NLRB 445; .N. L. R. B. v. Happ Bros. Co., Inc.,196 F. 2d195 (C. A. 5).NATIONALSHOES, INC., AND NATIONALSYRACUSE CORPORATIONandUNTIEDWHOLESALE,RETAIL AND DEPARTMENT STORE UNION OFAMERICA,CIO, LOCAL 586.Case No. 3-CA-566.March11, 1953Decisionand OrderOn November 25, 1952, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-.mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The1 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[ChairmanHerzog andMembers Murdock and Peterson].103 NLRB No. 58.